Citation Nr: 0627416	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to April 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective 
June 23, 2003, to clarify existing VA practice that only a 
single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id. at 1350-1351.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of § 4.25(b) and Diagnostic Code 6260 were 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


ORDER

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


